DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1, 2, 7, 10, 13, 16, 22, 24, 28, 32-33, 36, 42, 45, 50, 53, 57, 60, 63, 69, 73, 74, 77 and 87-89 are pending; claims 3-6, 8-9, 11-12, 14-15, 17-21, 23, 25-27, 29-31, 34-35, 37-41, 43-44, 46-49, 51-52, 54-56, 58-59, 61-62, 64-68, 70-72, 75-76 and 78-68 are canceled; claim 89 is newly recited; claims 1, 2, 7 and 77 are amended.
Claims 10, 13, 16, 28, 32-33, 36, 42, 45, 50, 53, 57, 60 and 63 are withdrawn (non-elected groups of invention and species); and claims 1, 2, 7, 22, 24, 69, 73, 74, 77 and 87-89 are examined.

Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/US15/37060, filed 06/23/2015, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 62/016,023, filed 06/23/2014.

Withdrawn Objections/Rejections
The previous objections to the claims (1 and 77) are withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claim 77 under 35 U.S.C. 112(b) is withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claims under 35 U.S.C. 102 is withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claims under 35 U.S.C. 103 is withdrawn.

Claim Interpretation
Regarding claim 1, the claim language recites “a purified peptide comprising at least seven contiguous amino acids of an epitope derived from a ribonuclease P protein subunit (Rpp38) subunit of a Th/To complex, wherein said epitope comprises an amino acid sequence selected from the group consisting of SEQ ID NOS: 36, 49, 53, and 85-92, or a variant thereof, and wherein the peptide does not comprise the full length Rpp38 subunit”.
	The recited language fails to specifically identify the specific amino acid residues (the sequence) that makes up the epitope, rather the claim indicates the epitope “comprises an amino acid sequence selected from the group consisting of…” the recited sequences, the language “comprises” encompasses the meaning that the epitope may include those amino acids of any of SEQ ID Nos. 35, 36, 49, 53 or 85-92, including any peptides longer but including these sequences, or a variant of said sequences (any variation at any position of any of these sequences), as long as the sequence is not the full length Rpp38 subunit (SEQ ID No. 2, see the original specification at para [0038]). 
	The present claim language is directed to any peptide having at least 7 contiguous residues of any of SEQ ID Nos. 36, 49, 53 or 85-92.
	 Claim 69 as amended recites “a peptide comprising at least seven contiguous amino acids from a sequence selected from the group consisting of amino acids from a sequence selected from the group consisting of SEQ ID NOS: 35, 36, 49, 53, and 85-92, wherein the peptide does not comprise the full length Rpp38 subunit. While the amended claim language at 69 does further recite the closed language “consisting of”, the claim is still not limited to any of the peptides of these sequences, rather the claims encompass any peptide comprising at least 7 contiguous amino acid residues from any of these sequences (all of which are longer than 7). The claim is not limited to any particular 7 contiguous residues (does not limit to any particular portion of said sequences). 

Drawings
The drawings are objected to because the specification identifies Figure 2 as having a, b and c (see para [0026]), however, the three bar graphs shown in the drawings are not identified as Figure 2a, 2b and 2c.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
Claim 1 recites “an epitope derived from a ribonuclease P protein subunit p38 (Rpp38)”. The recited language “a ribonuclease P protein subunit” suggests that there are more than one Rpp38 subunit. However, it appears that this enzyme is a singular subunit component of nuclear RNase P that is also an autoantigen (e.g., para [0035]). It is suggested that applicant amend the claim language in order to recite “an epitope derived from ribonuclease P protein (Rpp38)”.  
This is similarly the case for “a Th/To complex” (recited at claims 1 and 2); it appears that the Th/To complex is a singular structure (i.e., there are not multiple different Th/To complexes). It is suggested applicant similarly amend in order to omit “a”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7, 22, 24, 69, 73, 74, 77 and 87-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, 111. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP
2163.
Claim 1 is directed to a purified peptide comprising at least seven contiguous amino acids of an epitope derived from a Rpp38 subunit of a Th/To complex, wherein said epitope comprises an amino acid sequences selected from the group consisting of SEQ ID Nos. 36, 49, 53, and 85-92, or a variant thereof, and wherein the peptide does not comprise a full length Rpp38 subunit.
Further, claim 2 is directed to a purified peptide that exhibits binding to Th/to antibody. Claim 2 recites the purified peptide of claim 1 where in the peptide is as described at i, ii or iii (see each recited in alterative form), and regarding embodiment ii, the claim language specifically recites “said variant comprises an epitope for a Th/To antibody and comprises at least 7 contiguous amino acids having at least 85%, at least 90%, at least 95%, at least 96%, at least 97%, at least 98%, or at least 99% sequence identity with an amino acid sequence selected from the group consisting of SEQ ID NOS: 36, 49, 53, and 85-92”.
See also claim 69 recites purified peptide comprising at least seven contiguous amino acid residues from a sequence selected from the group consisting of the group consisting of SEQ ID NOS: 35, 36, 49, 53, and 85-92, the purified peptide also described in terms of its function, namely its ability to bind and detect an anti-Th/To antibody in a sample from a subject or in relation to diagnosing autoimmune disease. In particular, this claim is directed to a purified peptide exhibiting the claimed functional ability as indicated (binding an anti-Th/To antibody or capable of diagnosing an autoimmune disease). 
The scope of the claims encompasses a genus of purified peptides, namely peptides that must possess certain functional characteristics, namely exhibit binding (comprise an epitope) for Th/To antibody and further which are diagnostic for autoimmune disease (generally, not limited to any particular autoimmune disease). 
Further, it is noted that the language “of a Th/To complex” (claims 1 and 2) as recited suggests that there is a genus of Th/To complex (i.e., more than one Th/To complex). Specifically, “a” suggests there are more than one, different Th/To complex. However, it appears that there is only one Th/To complex recognized in the art (that this stands for one specific complex), in particular it appears that the Th/To antigen complex is a multi-protein-RNA complex that consists of several specific components. 
Although the claim language, for example reciting “variant” at claim 1, and at claim 2, limits the genus by providing partial structure (peptide comprises at least 7 contiguous amino acids having at least 85%, at least 90%, at least 95%, at least 96%, at least 97%, at least 98%, or at least 99% sequence identity with an amino acid sequence selected from the group consisting of SEQ ID NOS: 35, 36, 49, 53, and 85-92), the scope of the claims is still quite large as it would encompass various different substitutions, deletions and/or additions relative to SEQ ID Nos. 36, 49, 53 and 85-92. 
This is similarly the case at claim 69, as 69 requires only that the peptide comprises at least 7 contiguous residues from one of the recited sequences. The claim places no limitation on which 7 residues of each sequence are necessary/required in order to meet the functional requirements of the claims, and as such the claim scope is still very large as it encompasses many possible peptides. 
	For example regarding the claims as indicated, the claims are not limited to any particular 7 contiguous amino acids, and SEQ ID Nos. 35, 36, 49, 53 are each 15 amino acid residues long, SEQ ID No. 85 is 21 amino acid residues long, SEQ ID No. 86 is 24 amino acid residues long, SEQ ID No. 87 is 27 amino acid residues long, SEQ ID No. 88 is 25 amino acid residues long, SEQ ID No. 89 is 30 amino acid residues long, SEQ ID No. 90 is 17 amino acid residues long, SEQ ID No. 91 is 18 residues long, and SEQ ID No. 92 is 18 amino acid residues long. 
	Applicant’s originally filed specification at para [0063] indicates that table 3 (at page 55 of the specification) lists the novel epitopes of the Th/To complex identified as this invention, the epitopes identified based on information of the positive peptides of table 2. The claimed sequences appear to be sequences identified by Applicant as epitopes derived from Rpp38 subunit. See at para [0054], Applicant defines the terminology “epitope” as referring to the site on the surface of a protein or an antigen molecule to which an antibody or functional fragment thereof binds to; and further based on para [0054], it appears the claimed sequences are not necessarily the entire epitope, but rather the specific epitope residues in terms of residues merely involved in binding, the epitopes are contained within these claimed sequences (see para [0054], “an epitope derived from Rpp25 contains the amino acid sequence of the site on the surface of Rpp25 to which an antibody or functional fragment thereof binds, and the amino acid sequence of the epitope is part of the amino acid sequence of Rpp25”).
	Regarding the seven necessary amino acids for binding as suggested by the claim language, the guidance provided by the original specification at para [0063] is that the seven amino acid residues are those of SEQ ID No. 105 of Rpp25 (SEQ ID No. 1) which do not correspond to any of the claimed sequences, or 14 contiguous residues from Rpp38 (SEQ ID NO. 7) corresponding to SEQ ID NO. 106; this 14 amino acid stretch appears only present in claimed SEQ ID Nos. 87 and 89. See the following:
SEQ ID NO. 35: Lys Thr Ser Leu Asn Asn Pro Tyr Ile Ile Arg Trp Ser Ala Leu (Rpp38)
SEQ ID NO. 36: Met His Phe Ile Leu Gln Thr Leu Glu Asp Arg Leu Lys Ala Ile (Rpp38)
SEQ ID NO. 49:Arg Lys Gln Leu Ala Ile Gly Val Asn Glu Val Thr Arg Ala Leu
SEQ ID NO. 53: Phe Lys Lys Asn Thr Thr Asp Phe Val Asp Glu Val Arg Ala Ile 
SEQ ID NO. 85: Ser Gln Asp Arg Glu Leu Leu Asp Thr Ser Phe Glu Asp Leu Ser Lys Pro Lys Arg Lys Leu 
SEQ ID NO. 86:Pro Tyr Ile Ile Arg Trp Ser Ala Leu Glu Ser Glu Asp Met His Phe Ile Leu Gln Thr Leu Glu Asp Arg 
SEQ ID NO. 87: Thr Asp Ala Lys Gln Gln Val Ser Gly Trp Thr Pro Ala His Val Arg Lys Gln Leu Ala Ile Gly Val Asn Glu Val Thr 
SEQ ID NO. 88:Ile Glu Asp Lys Lys Lys Lys Asn Lys Thr Pro Phe Leu Lys Lys Glu Ser Arg Glu Lys Cys Ser Ile Ala Val 
SEQ ID NO. 89:Ile Ser Glu Asn Leu Lys Glu Lys Lys Thr Asp Ala Lys Gln Gln Val Ser Gly Trp Thr Pro Ala His Val Arg Lys Gln Leu Ala Ile
SEQ ID NO. 90:Glu Arg Ile Ala Pro Val Ile Gly Leu Lys Cys Val Leu Ala Leu Ala Phe
SEQ ID NO. 91:Asp Thr Ser Phe Glu Asp Leu Ser Lys Pro Lys Arg Lys Leu Ala Asp Gly Arg
SEQ ID NO. 92: Lys Lys Leu Ile Pro Asn Pro Asn Lys Ile Arg Lys Pro Pro Lys Ser Lys Lys Ala Thr Pro Lys Gln
There is no actual reduction to practice of any particular or specific variants in the specification (see as discussed above, the claims encompass variants). As a result, it has not been confirmed that all sequences, and even more particularly all peptides having 7 consecutive residues of the sequences with variations as claimed (possessing the sequence percentage identities as claimed), possess the claimed binding properties (i.e., comprises an epitope for a Th/To antibody). Further, the specification does not suggest possible mutations that could be made to each of the sequences as claimed. The present claims are nearly unlimited in terms of species of epitope/variant epitope, the claims not limited to any particular conserved residues (for example are not limited to any specific 7 contiguous amino acid residues that must be present for binding).
To meet the written description requirement of 35 U.S.C. § 112(a), the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.
It was known that even small changes in antigen structure can profoundly affect antigen binding interactions.
For example, Harlow & Lane (Harlow, E. and Lane, D., Antibodies: A laboratory manual (1988) Cold Spring Harbor laboratory Press, Cold Spring Harbor, NY, pages 23-26), teach that the loss of a single hydrogen bond can dramatically affect the ability of an antibody to recognize a cognate antigen (see especially page 26, first full paragraph).
Lederman et al., "A single amino acid substitution in a common African allele of the CD4 molecule ablates binding of the monoclonal antibody, OKT4" Mol Immunol. 1991 Nov;28(11):1171-81, found that a single amino acid substitution on the antigen CD4 ablated binding of a monoclonal antibody (see title and abstract). 
Similarly, Colman et al., Research in Immunology, 1994; 145(1): 33-36, teach that amino acid changes in an antigen can effectively abolish antibody antigen binding entirely (see entire document, particularly pages 33-34). 
Brown et al., J Immunol. 1996 May;156(9):3285-91 at 3290 and Tables 1 and 2, describes how a one amino acid change in the VHCDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino changes in the same region.
Moreover, at the time of the invention, it was recognized that analysis of a given amino acid sequence only provides rough guides as to whether the sequence will bind to an antibody.
See Lesniewski et al. (U.S. 6,596,476 B1) at column 5, lines 40-47, who further teach that there is no invariably predictable way to ensure whether a sequence has immunological activity short of preparing the sequence and testing it in an assay.
As such, it cannot be predicted what sequences comprising at least 7 contiguous amino acids, and even further what sequences having 7 contiguous amino acid residues and having at least 85%, at least 90%, at least 95%, at least 96%, at least 97%, at least 98%, or at least 99% sequence identity with an amino acid sequence selected from the group consisting of SEQ ID NOS: 36, 49, 53, and 85-92 as claimed, would exhibit the claimed binding, namely would contain an epitope for a Th/To antibody and/or be diagnostic as claimed.
While one could test a plurality of peptide sequences having different sequences to determine which, if any, would have epitopes to particular Th/To antibodies as claimed, a mere plan for obtaining the claimed invention is not adequate written description such to convey Applicant was in possession of the entire, extremely large and variable genus as presently claimed, at the time (See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011)).
Additionally, to meet the written description requirement of 35 U.S.C. § 112(a), the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification and/or the prior art must establish which of the enormous number of possible protein sequences that satisfy the structural limitations of the claim are also peptides capable of diagnoses for autoimmune diseases.
In addition to the issues as discussed in detail previously above (specific to the unpredictability that any and all variants bind Th/To antibody, i.e., contain an epitope, as claimed), it is further not predictable that the species of the genus as claimed will be capable of diagnosis of any and all autoimmune diseases (claim 69 and 87, for example). 
Although, regarding Applicant’s actual reduction to practice, the originally filed specification appears to have tested particular specific purified peptides for the purpose of diagnosis of autoimmune disease, it does not appear any particular species of the claimed genus under examination were screened in relation to the claimed diagnostic results (the specific autoimmune diseases, as related to claim 87).  For example, see para [00221] Applicant’s examples referring to binding among Applicant’s SSc cohort, Applicant confirmed association with anti-Th/To complex and anti-Rpp25 antibodies-however there is no clear correlation between any particular sequence (structure) and the recited functional limitations such to allow one to readily visualize what species are encompassed by the claimed genus, and to convey Applicant was in possession of the entire genus as claimed. 
For all of these reasons, the specification does not adequately describe the claimed genus of purified peptide comprising an epitope for, exhibiting binding to, an Th/To antibody or which is used for diagnosis of an autoimmune disease.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 7, 22, 24, 69, 73, 74, 77, 87 and 88 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and to natural phenomenon (specifically to a nature-based product), without significantly more. 
Claim 1 recites a purified peptide, namely a peptide comprising at least 7 contiguous amino acids of an epitope derived from a Rpp38 subunit of a Th/To complex, wherein said epitope comprises an amino acid sequence selected from the group consisting of SEQ ID NOS: 36, 49, 53, and 85-92, or a variant thereof; and wherein the peptide does not comprise the full length Rpp38 subunit. The claimed purified peptide is a peptide fragment of a naturally occurring protein, namely Rpp38 of the Th/To complex (see claims 1, 2, 7). Claim 69 is not amended and as such still includes claim 35, see the peptide “comprising at least seven contiguous amino acids from a sequence selected from the group consisting of SEQ ID NOS: 35, 36, 49, 53, and 85-92”.
The claimed peptides are themselves nature based products that are not markedly different from their naturally occurring counterpart (full length Rpp38 from the Th/To complex).
In particular, the claim language encompasses peptides that are merely fragments of a naturally occurring protein. Although the claim recites “purified fragment”, the claimed peptides could be of any length so long as they are not full-length protein (see the claim language discussed previously in detail above).
Each of the epitope sequences claimed are identical in their entirety to the corresponding sequence in the naturally occurring Rpp38 subunit protein (see for example, the full length Rpp38 protein as cited at UniprotKB- P78345 (RPP38_Human IDS entered 04/16/2020), SEQ ID NO. 35 corresponds to amino acid residues at positions 22-36 of the full length protein, SEQ ID NO. 36 residues at positions 41-55, SEQ ID NO. 49 corresponds to amino acid residues at positions 110-124, SEQ ID NO. 53 corresponds to amino acid residues at positions 182-196, SEQ ID NO. 85 corresponds to amino acid residues at positions 226-246, SEQ ID NO. 86 corresponds to amino acid residues at positions 28-51, SEQ ID NO. 87 corresponds to amino acid residues 95-121, SEQ ID NO. 88 corresponds to amino acid residues at positions 60-84, SEQ ID NO. 89 corresponds to amino acid residues at positions 86-115, SEQ ID NO. 90 corresponds to amino acid residues at positions 166-182, SEQ ID NO. 91 corresponds to amino acid residues at positions 233-250, and SEQ ID NO. 92 corresponds to amino acid residues at positions 262-283). 
See for example, Koenig et al., (Koenig et al., Autoantibodies to a novel Rpp38 (Th/To) derived B-cell epitope are specific for systemic sclerosis and associate with a distinct clinical phenotype, Rheumatology, 58, (2019), p. 1784-1793) provides evidence that Rpp38 is a naturally occurring autoantigen (SSc patient’s exhibit autoantibodies that target naturally occurring Rpp38, abstract). See also Applicant’s originally filed specification acknowledges Rpp38 is naturally occurring, see for example, page 2, recognizing each of Rpp25, Rpp38 and hPopl are Th/To autoantigens present in SSc patients.
Although the claims recite “purified” peptide, Myriad holds that purification “is not an act of invention.” 4 Myriad, 133 S.Ct. at 2117-18). As such, the limitation “purified” fails to amount to significantly more than the naturally occurring counterpart as indicated above.
Further, the above cited evidence also supports that the limitations of present claim 22 (and further claim 24, which recites complex in solution OR immobilized on a surface) are also not markedly different from that which exists in nature (see above, SSc patients exhibit autoantibodies to the Rpp38 autoantigen). In particular, a complex as claimed, in solution, is not markedly different from that which is naturally occurring. 
Even further (regarding claims 22 and 24), the recitation of antibody with the peptide together as a composition is insufficient to give rise to a marked difference in structure or function, insofar as broadly providing the two materials together (for example in solution) in the same article of manufacture merely combines two naturally occurring molecules (the peptide and the autoantibody) but does not change the characteristics of either component in any way except possibly through purification (and Myriad holds that purification “is not an act of invention.” Myriad, 133 S.Ct. at 2117-18). 
The only difference between the claimed peptide(s) and their naturally occurring counterparts is therefore in the cleavage of a peptide bond. In the present case, fragmentation or truncation does not appear to give rise to a marked difference in structure, as there is no evidence that the claimed purified peptides achieve or exhibit a difference in binding character. Even though fragmentation or truncation may structurally changes a protein from its natural state, the resultant difference (e.g., “broken” bonds) does not alter the sequence of the protein itself. There is no evidence in the originally filed specification or remarks to support that the claimed amino acid peptides sequences have any structural or functional characteristics that are different from the naturally occurring Rpp38 protein itself (which was already recognized in the art as an autoantigen)
For these reasons, the claimed fragments comprising 7 contiguous amino acid residues of the claimed sequences, are not markedly different from their naturally occurring counterparts, the full length Rpp38 subunit protein, and so are not significantly more than the judicial exception.
Furthermore, since the ordinarily skilled artisan would appreciate that proteins are normally subject to degradation in vivo (for example by proteolytic enzymes), fragments of Rpp38 are also expected to be naturally occurring. 
This same reasoning similarly applies at claims 69, 73, 74, 77, 87 and 88 (comprising a peptide as discussed above). The peptide of claim 69 is not markedly different from its naturally occurring counterpart, see as discussed in detail previously above. Providing the peptide as part of a kit as claimed is insufficient to give rise to a marked difference in structure or function, because providing the reagents separately  from each other, their inclusion merely in the same kit, does not change their characteristics. Similarly, the limitation specific to the additionally provide ancillary agent (claims 69, 73, 74), also fail to impose marked difference in the peptides themselves, with respect to the peptide structure or function.
Regarding the limitation of claim 77, claim 77 recites as an optional limitation that the purified peptide is immobilized in one or more wells of the microtiter plate; the addition of an “optional” microtiter plate does not change the characteristics of the peptide, and therefore fails to ensure that the claims are markedly different than naturally occurring peptide. For example, optionally providing the peptides in a microtiter plate as a container does not result in any difference in structure, function or other properties as compared with their naturally occurring counterparts. Moreover, “peptide is immobilized in one or more wells”, when this terminology is given its broadest reasonable interpretation, could read on peptide immobilized on other nature based products, such as for example cells, this language does not for example require that the peptides be immobilized to the wells/microtiter plate (merely is immobilized in the well). 
For all of these reasons, the claimed subject matter is ineligible under 35 U.S.C. 101 because the claimed article is a nature-based product not markedly different than its naturally occurring constituent reagent counterparts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwana et al., Differences in autoantibody response to Th/To between systemic sclerosis and other autoimmune disease, Ann. Rheum Dis., 61, (2002), p. 842-846 in view of Harlow & Lane (Harlow, E. and Lane, D., Antibodies: A Laboratory Manual (1988) Cold Spring Harbor Laboratory Press, Cold Spring Harbor, NY, pg. 75-76).
Kuwana et al. teach reagent for immunoprecipitation assay to screen for Th/To antibodies, in particular teaching reagent that is 35S Labeled recombinant Rpp38 protein (see for example abstract and page 844, col. 2, para 2).
However, Kuwana fails to teach their purified protein is a purified peptide of Rpp38 comprising at least 7 contiguous amino acids of an epitope where the epitope comprises a sequence selected from the group consisting of SEQ ID NOS: 36, 49, 53 and 85-92, or a variant thereof (not the full-length protein) (claim 1).
Harlow & Lane also provide extensive guidance for producing highly specific antibodies that recognize antigens by using peptides as immunogens; noting that this approach has the advantage in that particular regions of a protein can be targeted specifically for antibody production (page 73). Harlow & Lane teach that carboxy terminal sequences are often exposed and can be targeted for producing antibodies; surprisingly high percentage of the resulting antibodies will recognize the native protein (see pages 75-76).
 Harlow & Lane also provide evidence that peptide epitopes recognized by antibodies are generally only six amino acids in length, with some researchers reporting epitopes of even smaller size that can be successfully bound by an antibody (see page 76, the first sentence of the section titled “Size of the Peptide”).
Based on Harlow & Lane, one having ordinary skill would expect Scc autoantibodies that bind and are immunoprecipitated by full length recombinant Rpp38 would similarly bind peptides of this protein comprising the terminal regions.
The claimed peptides (for example at least the peptides comprising at least 7 continuous residues of SEQ ID NOS: 85, 91 and 92, thereby addressing present claims 1, 2, and 7) are obvious over the combination of Kuwana and Harlow and Lane because each of SEQ ID NOS: 85, 91 and 92 are carboxyl terminal portion sequences of the art known subunit, Rpp38 (the autoantigen known and used in the art to detect and bind autoantibodies in those with Scc). One having ordinary skill in the art would have found it obvious to have arrived at the claimed peptides (peptides comprising at least 7 contiguous amino acid residues of any of at least SEQ ID Nos. 85 (elected species), and further 91 and 92) for immunoprecipitation assays as in Kuwana because it would be expected that epitopes for binding be found at that the carboxyl terminal region due to exposure (carboxyl terminal exposure, as in Harlow & Lane). Due to the exposure at this region, it would be expected that this region be targeted by antibodies that also bind the native protein. Given that it is expected that that this region predictably contains epitopes for binding, one having ordinary skill in the art would find peptides comprising at least 7 contiguous residues of the claimed SEQ ID Nos. 85, 91 and 95 obvious over the full length Rpp38 for binding assays, and would have a reasonable expectation of success modifying the full length recombinant Rpp38 for at least these peptides. Given the teaching of Harlow & Lane, one having ordinary skill would have a reasonable expectation of success because these sequences would be expected immunogenic.
Regarding claim 22, the combination of the cited art (Kuwana and Harlow & Lane) as set forth further address the claimed peptide, wherein the peptide is bound by an anti-Th/To antibody in a complex (for example during its use when used to detect antibodies in those with Scc).
Regarding claim 24, teach the peptide complex in solution (immunoprecipitated).

Claim(s) 69, 73, 74, 77 and 87-89 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwana et al. in view of Harlow & Lane, Kipnis et al., The analysis of antinuclear and antinucleolar autoantibodies of scleroderma by radioimmunoprecipitation assay, Arthritis and Rhematism, 33(9) (1990), p. 1431-1437and Zuk et al., US Patent No. 4,208,479 (IDS entered 09/17/2020).
Regarding claim 69, Kuwana and Harlow & Lane teach a purified peptide as claimed (see as detailed above). 
However, Kuwana and Harlow & Lane fail to teach a kit comprising the purified peptide, and an ancillary agent.
Kipnis et al. (citation No. 11 of Kuwana, regarding immunoprecipitation) teach the use of both indirect immunofluorescence and radiolabeled immunoprecipitation assay for the purpose of characterizing autoantibodies (abstract), see at for example page 1432, col. 2, para 2, Immunoprecipitation assay involves radiolabeled reagent. Following the addition of radiolabeled reagent, Kipnis teach the assay technique involves repeated washing, followed by boiling beads in sample buffer, and resolution in 10% SDS-polyacrylamide gels (gels further enhanced in reagent that is 0.5M sodium salicylate). Kipnis supports that the ordinarily skilled artisan at the time appreciates that immunoprecipitation involves additional assay reagent(s) (ancillary reagent), in addition to the radiolabeled reagent.
It would have been prima facie obvious to one having ordinary skill that the immunoprecipitation assay of Kuwana involve additional ancillary reagent, for example at least sample buffer or reagent to for wash steps, particularly considering such ancillary reagent(s) are necessary in order to perform immunoprecipitation assays as in Kuwana (see as is taught by Kipnis). As such, it would have been obvious that the combination of the cited art is teaching at least a peptide as claimed and an ancillary reagent (thereby addressing claims 69, 73 and 74; regarding claim 74, although claim 74 further limits either of the ancillary reagent that is secondary antibody or detection reagent, neither of these is specifically required at claim 73 (see the reagents recited as optional), Kuwana and the cited art does also address sample buffer or wash solution). 
Nonetheless, in the interest of compact prosecution (because the Kuwana et al. in view of Harlow & Lane and Kipnis fails to use the terminology “kit”), see also Zuk et al. who establishes that the advantages of packaging together necessary reagents in kit form were well known in the art at the time of the invention. 
See Zuk et al. teach that in performing assays it is a matter of substantial convenience, as well as providing significant enhancement in accuracy to provide the reagents combined in a kit (column 22, lines 20-68).
Therefore, it would have been further obvious (in addition to analyses as discussed in detail previously above) to one of ordinary skill in the art to package together the reagents of Kuwana et al. and the cited art, in the form of a kit for convenience, improvement in accuracy, and/or for the purpose of commercial sale. 
Regarding the limitations at the preamble of claim 69, namely “for detecting an anti-Th/To antibody in a sample from a subject or for diagnosing an autoimmune disease”, and further the limitation of claim 87 further limiting the particular autoimmune disease, it is noted that the normal purpose of a claim preamble is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3). 
Regarding the limitations of claim 77, see for example the kit further comprising one of (i)-(iv) recited in alternative form, see (ii) recites the kit further comprising “instructions for using the subunits of the kit for detection an anti-Th/To antibody in the sample from the subject or for diagnosing the autoimmune disease”. The recitation of “instructions for use” is not found to be limiting in such a case as this; where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). See MPEP 2112.01.
Regarding claim 88, wherein the peptide has no more than 30 amino acids, see as cited previously above, Harlow & Lane also provide evidence that peptide epitopes recognized by antibodies are generally only six amino acids in length, with some researchers reporting epitopes of even smaller size that can be successfully bound by an antibody (see page 76, the first sentence of the section titled “Size of the Peptide”). For the reasons as discussed previously above, it would have been obvious to have arrived at peptides comprising at least 7 contiguous amino acids from a sequence selected from SEQ ID NOS: 85, 91 or 92, wherein the peptides have no more than 30 (i.e., peptides of length between 7-30 residues) (see above analyses as the same reasoning also applies presently). 
Additionally, claim 89 depends from 77, see as noted above, the label is not a required feature of the kit (the components at claim 77 are recited in alternative form). Nonetheless, whether or not the label is “FDA approved” fails to impart any structural difference to the required kit components themselves (for example, the peptide and ancillary reagent). MPEP 2112.01, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive for the following reasons.
The previous objections to the claims (see referenced at remarks page 10) are withdrawn in response to Applicant’s amendments to the claims.
Regarding the rejection of claims under 35 U.S.C. 112(a), regarding the written description, Applicant argues (remarks page 11) that in the present case, the specification provides actual data demonstrating the mapping of linear epitopes of the Rpp38 subunit, referring specifically to Example 1 where Rpp38 antigen was translated into a series of 15 amino acids with peptide-peptide overlaps of 14 residues. Applicant argues the resulting peptides were printed in duplicate using solid phase peptide arrays, sera with anti-Th/To antibodies and control samples used to identify epitopes. Applicant argues the peptides that yielded at least 200 units with serum pools but not the SLE pool were selected for further analysis, number and percent of positive peptides and highest signal summarized at Table 1, the sequences of positive peptides summarized at Table 2. Applicant further argues at page 12 that Table 3 lists the novel epitopes identified. 
However, these arguments are not persuasive that Applicant’s specification supports the extremely large and variable genus as recited at the claims, for examples the claims further encompass variants of peptides comprising the claimed residues of the recited sequences. The claims are not limited commensurate in scope with these arguments, but rather encompass a much broader and highly variable genus of peptide, and not all the species encompassed by the recited language would predictably exhibit epitopes or binding as claimed. 
Regarding remarks at page 13, it is not disputed that it would have be obvious and expected that peptides larger than indicated sequences and containing the known epitopes would bind antibodies (exhibit the binding activity). However, it is not predictable that every potential peptide and variation (e.g. referring to substituted, deleted or added residues) thereof encompassed by the extremely variable and all-encompassing language at the claims would retain the desired binding activity (for example, no predictable that all combinations of at least 7 residues of the claimed sequences would exhibit the desired/required binding). The recited language “comprising at least seven contiguous amino acids of an epitope…wherein said epitope comprises an amino acid sequences selected from the group consisting of…” fails to provide guidance or direction as to which seven contiguous residues are necessarily required for binding. The claims are not limited only to the peptides recited at Table 3 of the specification and as referenced in remarks. Rather the claims are much broader and encompass many other species.
 At page 14 of remarks, Applicant argues that in contrast to claim 1, claim 69 and dependent claims, do not recite “variants thereof”. Applicant therefore additionally argues the rejection under 35 U.S.C. 112(a) of claims 69 and those that depend therefrom. Specifically arguing that when the specification discloses the full-length sequence of a protein, the specification provides sufficient written description for all of its fragments and subsequences. Applicant refers Ex Parte Friedberg and argues that sufficient written description could take the form of “complete or partial structure”.
In the case referenced by Applicant, the Board found that the examiner had not adequately explained by the degree of structural similarity was inadequate. However, in the present case with regard to claim 69, it is explained that there is no direction or guidance as to what seven contiguous residues are necessary such that the claim encompassed peptides retain the claimed functional character (i.e., capable of detecting/binding anti-Th/To antibody from a subject or capable of diagnosing an autoimmune disease). Each of the recited sequences are much larger than 7, yet the claim only requires the peptide comprise seven contiguous amino acid residues (see as discussed under claim interpreteation). The recited claim language is not limited to only those sequences which Applicant refers to as epitopes (those sequences from Table 3), rather the recited language encompasses many, many more combinations of 7 or more residues from each (some of which and some of which may not exhibit the desired binding character). While Applicant was in possession of peptides consisting of the recited sequences, the claims are not limited to these sequences. 
While one could test a plurality of peptide sequences having different sequences to determine which, if any, would have epitopes to particular Th/To antibodies as claimed, a mere plan for obtaining the claimed invention is not adequate written description such to convey Applicant was in possession of the entire, extremely large and variable genus as presently claimed (See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011)).
Regarding remarks, it is noted that Applicant has not recited structural features common to each member of the encompasses genera such that one can predictably determine which species of each genus of the genera (there are multiple different sequences claimed, so the possible combinations of seven contiguous residues of each sequences is its own genus) would exhibit the desired functional ability specific to claim 69. 
Applicant further refers to Ex part McElroy, where the board reversed a written description rejection. In referring to that decision, the board summarized their understanding of the rejection and indicated that the Examiner’s criticism that the specification would not have allowed persons skilled in the art to recognized what nucleotide subfragments of SEQ ID NO: 1 function as promotors is indistinct from the concomitant criticism that the specification would not have allowed persons skilled in the art to make and use the nucleotide subfragments of SEQ ID NO: 1 as promotors without undue experimentation.
In the pending rejection, the issue is not whether one could make or use the claimed invention (as with enablement), but rather whether Applicant was in possession of the entire genus of peptide, described in terms of binding function, as presently claimed. The specification does support possession of the specific peptides consisting of the recited sequences, however, Applicant is not merely claiming a peptide limited to one of these sequences, rather the claims encompass peptides comprising at least 7 contiguous amino acid residues of an epitope where the epitope comprises (and is not limited) to those sequences claimed. The claims are not limited to those sequences which are claimed (recited) as epitopes, and Applicant has not identified which “at least 7” residues are required in order to retain the functional capabilities of the claimed peptides. 
Regarding remarks at page 19, see as indicated previously above, the previous rejection of claim 77 under 35 U.S.C. 112(b) is withdrawn in response to Applicant’s amendments to the claims.
Regarding the rejection of claims under 35 U.S.C. 101 (remarks pages 20-22), Applicant argues the structure of a protein is characterized at several levels. Applicant asserts that the linear sequences of amino acid residues in a polypeptide chain only describes the primary structure of the proteins. However, in its natural state, a protein often assumes particular secondary structure and tertiary structure (asserting each are held together by hydrogen bonds and other interactions among individual amino acid residues in the sequence). Applicant argues an isolated fragment of the protein typically does not retain the same secondary and/or tertiary structure as the fragment contained in the full-length protein in its native state. As such, Applicant argues the statement that the only difference between the claimed peptides and their naturally occurring counterparts is in the cleavage of a peptide bond, and fragmentation or truncation does not give rise to a marked difference in structure lacks scientific basis. 
However, this argument is not persuasive with respect to establishing a marked difference with respect to 35 U.S.C. 101 because even though fragmentation or truncation structurally changes a protein from its natural state in terms of its secondary and/or tertiary structure(s), the resultant difference (e.g., “broken” bonds) in the sequences itself does not alter the sequence of the protein itself and in this particular case, there is no evidence that fragmentation/truncation causes markedly different characteristics. There is no evidence in the originally filed specification that the claimed amino acid sequences have any structural or functional characteristics that are different form the naturally occurring Rpp38 protein, for example in terms of its binding. For example, there is no evidence to support or suggest that the peptides claimed exhibit any markedly different binding with respect to antibodies. In the instant case, the claimed peptides do not have markedly different characteristics from the native protein, since both the peptides (like the full-length native protein) appear to exhibit binding the same binding (bind antibodies of those with Scc, i.e., present epitopes for binding).  
At remarks page 20 (regarding claim 1) Applicant asserts that the presently claimed peptides possess markedly different characteristics compared to their natural counterparts, however the argument fails to specify exactly what markedly different characteristics those are and there is factual evidence that supports this position provided with the remarks. 
At remarks page 21, regarding claim 69, Applicant also argues the claims are directed to an artificially assembled kit of parts comprising the recited peptide and ancillary reagent. However, providing the recited peptides, which are not markedly different in binding from their natural counterpart, packaged together with ancillary reagent in kit form fails to give the peptides markedly different character themselves. In the present case, the claims do not for example, recite the kit components as mixed or provided together in some way so as to change the peptide such that it exists markedly different from is natural counterpart. The inclusion of these components together in kit form does not appear to change their characteristics (for example in terms of their binding/function). 
For all of these reasons, Applicant’s arguments specific to the rejection of claims under 35 U.S.C. 101 are not persuasive and the rejection is maintained. 
Regarding the rejection of claims under 35 U.S.C. 102, the rejection is withdrawn in response to Applicant’s amendments to the claims.
Regarding remarks at pages 22-24, upon further consideration, the previous rejections of claims under 35 U.S.C. 103 are withdrawn (see as indicated in detail previously above). The previous rejection inadvertently failed to address Applicant’s elected species (SEQ ID NO: 85). See the detailed grounds of rejection set forth in the present action upon further search and consideration in light of the elected species of peptide.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641